             Case 5:18-cv-07020-LHK Document 77 Filed 09/12/19 Page 1 of 6



 1   Counsel listed on the signature page.
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION

11   VOIP-PAL.COM, INC., a Nevada corpora-
     tion,                                       Case No. 5:18-cv-06216-LHK
12
                           Plaintiff,            JOINT CASE MANAGEMENT STATE-
13                                               MENT
            v.
14                                               Date: September 19, 2019
     APPLE INC., a California corporation,       Time: 1:30 p.m.
15                                               Courtroom: 8, 4th Floor
                           Defendant.            Judge: Honorable Lucy H. Koh
16
     VOIP-PAL.COM, INC., a Nevada corpora-
17   tion,
                                                 Case No. 5:18-cv-07020-LHK
18                         Plaintiff,
19          v.
20   AMAZON.COM, INC., a Delaware corpora-
     tion; AMAZON TECHNOLOGIES, INC., a
21   Nevada corporation,
22                         Defendants.
23

24

25

26

27

28                                               1
                                                              JOINT CASE MANAGEMENT STATEMENT
                                                                          Case No. 3:18-cv-06216-LHK
                                                                          Case No. 3:18-cv-07020-LHK
             Case 5:18-cv-07020-LHK Document 77 Filed 09/12/19 Page 2 of 6



 1          In accordance with Civil L.R. 16-10(d) and the Court’s May 22, 2019 Case Management
 2   Order, Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) and Defendants Apple Inc. (“Apple”) and Am-
 3   azon.com, Inc. and Amazon Technologies, Inc. (“Amazon”) submit this Joint Case Management
 4   Statement in advance of the Case Management Conference scheduled for September 19, 2019.
 5   This Joint Case Management Statement addresses relevant updates since the parties’ May 15,
 6   2019 Joint Case Management Statement. (See Case No. 5:18-cv-06216 (“Apple Action”), ECF
 7   No. 79; Case No. 5:18-cv-07020 (“Amazon Action”), ECF No. 58; also attached hereto as Ex-
 8   hibit A.)
 9          1.      Pending Motions
10          Amazon and Apple’s joint motion to dismiss VoIP-Pal’s First Amended Complaints is
11   fully briefed.1 The motion contends that VoIP-Pal’s First Amended Complaints should be dis-
12   missed in their entirety because the asserted patents fail to comply with 35 U.S.C. § 101. Apple
13   and Amazon filed their joint motion to dismiss on June 5, 2019. (Apple Action, ECF No. 89.)
14   On June 20, 2019, VoIP-Pal filed its corrected opposition to Defendants’ motion to dismiss.
15   (Apple Action, ECF No. 91.) Amazon and Apple filed their joint reply in support of their motion
16   to dismiss on June 26, 2019. (Apple Action, ECF No. 92.)
17          On August 26, 2019, VoIP-Pal filed an administrative motion requesting leave to file a
18   supplemental brief in further opposition to Defendants’ motion to dismiss. (Apple Action, ECF
19   No. 96.) Amazon and Apple filed their joint opposition to VoIP-Pal’s administrative motion on
20   August 29, 2019. (Apple Action, ECF No. 97.)
21          2.      Claim Construction
22          The parties have fully briefed claim construction. VoIP-Pal filed its Opening Claim Con-
23   struction brief on July 15, 2019. (Apple Action, ECF No. 93.) Amazon and Apple filed their
24   joint Responsive Claim Construction brief on August 2, 2019. (Apple Action, ECF No. 94.) On
25   August 9, 2019, VoIP-Pal filed its Reply Claim Construction brief. (Apple Action, ECF No. 95.)
26   A claim construction hearing is set for September 19, 2019. (See Apple Action, ECF No. 85.)
27     1 Following leave of the Court, VoIP-Pal filed its first amended complaint against Apple and
28   Amazon on May 17, 2019. (Apple Action, ECF No. 81; Amazon Action, ECF No. 61.)
                                                    2
                                                                    JOINT CASE MANAGEMENT STATEMENT
                                                                                Case No. 3:18-cv-06216-LHK
                                                                                Case No. 3:18-cv-07020-LHK
                 Case 5:18-cv-07020-LHK Document 77 Filed 09/12/19 Page 3 of 6



 1   The resolution of certain claim construction disputes are potentially case-dispositive; specifi-
 2   cally, Defendants contend, inter alia, that each of the asserted claims are invalid as indefinite.
 3   (See Apple Action, ECF No. 94 at 4–9.)
 4           The parties do not intend to present live testimony during the Claim Construction Hear-
 5   ing. (Apple Action, ECF No. 82 at 3.)
 6           In lieu of a technology tutorial, the parties propose that they address any questions the
 7   Court may have regarding the subject matter of the Patents-in-Suit during the Claim Construction
 8   Hearing.
 9           3.       ADR Update
10                 a. The Apple Action
11           Pursuant to ADR L.R. 3-5, the parties and counsel have reviewed the Court’s ADR hand-
12   book, discussed the available ADR procedures, and considered whether this case would benefit
13   from an ADR procedure. Based on that discussion, the parties intend to stipulate to an ADR
14   process at an appropriate time.
15           Apple believes that ADR would not be productive until the Court’s ruling on Defendants’
16   motion to dismiss and/or the Court’s claim construction ruling, either one of which could resolve
17   the case in its entirety.
18                 b. The Amazon Action
19           As required by ADR L.R. 3-5, the Parties have reviewed the Court’s ADR handbook,
20   discussed the available ADR procedures, and considered whether this case would benefit from
21   an ADR procedure. Based on that discussion, the parties intend to stipulate to an ADR process
22   at an appropriate time.
23           Amazon believes that ADR would not be productive until the Court rules on Defendants’
24   motion to dismiss and/or claim construction, either one of which could resolve the case in its
25   entirety.
26

27

28
                                                      3
                                                                      JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:18-cv-06216-LHK
                                                                                  Case No. 3:18-cv-07020-LHK
             Case 5:18-cv-07020-LHK Document 77 Filed 09/12/19 Page 4 of 6



 1          4.      Discovery
 2          On June 27, 2019, both Apple and Amazon served their respective Responsive Damages
 3   Contentions. To date, none of the parties have noticed any depositions.
 4          5.      Related Cases
 5               a. IPR Petitions
 6          Apple filed IPR petitions on all Patents-in-Suit on May 13, 2019. Those proceedings are
 7   captioned IPR2019-01003, IPR2019-01006, IPR2019-01008, and IPR2019-01009. The PTAB
 8   issued notices of filing date on May 23, 2019 for each petition. VoIP-Pal filed its responses to
 9   the petitions on August 23, 2019. The PTAB must decide whether to institute review in each of
10   these proceedings on or before November 23, 2019.
11               b. Appeal of Related Cases Dismissed By This Court
12          The Apple Action and Amazon Action are related to cases that have been dismissed by
13   this Court, including VoIP-Pal.com, Inc. v. Apple Inc., Case No. 5:18-cv-06217-LHK (N.D. Cal.)
14   (the “Related Apple Action”). (Related Apple Action, ECF No. 67.) The Court granted Apple’s
15   motions to dismiss on March 25, 2019 and entered judgment in favor of the defendants. (Related
16   Apple Action, ECF No. 96.) VoIP-Pal filed a notice of appeal in the First Apple Action on April
17   24, 2019. (Related Apple Action, ECF No. 100.) VoIP-Pal filed its opening appellant’s brief
18   before the Court of Appeals for the Federal Circuit on July 9, 2019 (lead case captioned No. 19-
19   1808). Appellees, including Apple, filed their appellees’ brief on August 5, 2019.
20          6.      Scheduling
21          The Court set a schedule for the Apple Action and the Amazon Action in its May 22,
22   2019 Case Management Order. (Apple Action, ECF No. 85.) Fact discovery closes on December
23   6, 2019. (Id.) The Court has set subsequent case deadlines up until a May 21, 2020 hearing on
24   Daubert motions and dispositive motions. (Id.) Defendants do not believe that further case
25   deadlines need to be set at this time.
26

27

28
                                                     4
                                                                     JOINT CASE MANAGEMENT STATEMENT
                                                                                 Case No. 3:18-cv-06216-LHK
                                                                                 Case No. 3:18-cv-07020-LHK
             Case 5:18-cv-07020-LHK Document 77 Filed 09/12/19 Page 5 of 6



 1   Dated: September 12, 2019
      MALEK MOSS PLLC                                   PERKINS COIE LLP
 2

 3    /s/ Kevin N. Malek                                /s/ Daniel T. Shvodian
       Kevin N. Malek (pro hac vice)                     Daniel T. Shvodian (SBN 184576)
 4     340 Madison Avenue, Floor 19                      3150 Porter Drive
       New York, New York 10173                          Palo Alto, CA 94304-1212
 5     (212) 812-1491                                    Telephone: (650) 838-4300
       kevin.malek@malekmoss.com                         Facsimile: (650) 838-4489
 6                                                       DShvodian@perkinscoie.com
       CARLSON & MESSER LLP
 7     David Kaminski
       J. Grace Felipe                                  Attorneys for Defendants Amazon.com, Inc.
 8     5901 W. Century Boulevard Suite 1200             and Amazon Technologies, Inc.
       Los Angeles, California 90045
 9     Tel: (310) 242-2200
       Fax: (310) 242-2222
10     kaminskid@cmtlaw.com fe-
       lipeg@cmtlaw.com
11
       Attorneys for Plaintiff VoIP-Pal.Com, Inc.
12
       DESMARAIS LLP
13

14    /s/ Ameet A. Modi
       John M. Desmarais (SBN 320875)
15     Ameet A. Modi (pro hac vice)
       Robert C. Harrits (pro hac vice)
16     Michael J.X. Matulewicz-Crowley (pro hac
       vice)
17     230 Park Avenue
       New York, NY 10169
18     Telephone: (212) 351-3400
       Facsimile: (212) 351-3401
19     jdesmarais@desmaraisllp.com
       amodi@desmaraisllp.com
20     rharrits@desmaraisllp.com
       mmatuewicz-crowley@desmaraisllp.com
21

22     Peter C. Magic (SBN 278917)
       101 California Street, Suite 3070
23     San Francisco, CA 94111
       pmagic@desmaraisllp.com
24
       Attorneys for Defendant Apple Inc.
25

26

27

28
                                                    5
                                                                   JOINT CASE MANAGEMENT STATEMENT
                                                                               Case No. 3:18-cv-06216-LHK
                                                                               Case No. 3:18-cv-07020-LHK
                Case 5:18-cv-07020-LHK Document 77 Filed 09/12/19 Page 6 of 6



 1                                           ATTESTATION
 2

 3            I, Kevin N. Malek, hereby attest that concurrence in the filing of this document has been
 4   obtained from counsel for all of the applicable Defendants for whom signatures have been pro-
 5   vided.
 6

 7   By: _/s/    Kevin N. Malek
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      6
                                                                      JOINT CASE MANAGEMENT STATEMENT
                                                                                  Case No. 3:18-cv-06216-LHK
                                                                                  Case No. 3:18-cv-07020-LHK
